Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 17, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160667 & (10)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160667
                                                                   COA: 350886
                                                                   Muskegon CC: 1980-022774-FC
  ROBERT LOUIS DUKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 21, 2019 order of the Court of Appeals
  is considered. We DIRECT the Muskegon County Prosecuting Attorney to answer the
  application for leave to appeal within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 17, 2020
         t0414
                                                                              Clerk